Appeal by defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered May 14, 1985, convicting him of criminal sale of a controlled substance in the first degree (two counts) and criminal sale of q controlled substance in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial fails to support the asserted defense that the defendant was working for the police when he sold cocaine to undercover officers. Accordingly, the court’s refusal to charge the jury on the defense of agency was not error (see, People v Watts, 57 NY2d 299, 301).
Upon our review of the trial record, we also reject the defendant’s contention that he was deprived of a fair trial by *746the conduct of the Trial Judge and of the prosecutor. The court’s criticism of counsel was evenhanded, defense counsel was afforded extensive leeway in presenting evidence, and the court gave many curative instructions to the jury designed to prevent any unfairness or undue prejudice. These instructions in many instances not only prevented unfairness but were beneficial to the defendant.
We are further unpersuaded by the defendant’s argument in his pro se brief that his sentence was unduly harsh and excessive. His plea for leniency on the ground that he is a drug addict and a low-level street dealer selling drugs only to support his own habit is belied by his conviction in this case for selling a total of more than two pounds of cocaine.
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.